FILE COPY




                                  No. 07-19-00373-CR

Marcus Reed                                §      From the 167th District Court
  Appellant                                         of Travis County
                                           §
v.                                                September 15, 2020
                                           §
The State of Texas                                Opinion Per Curiam
  Appellee                                 §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated September 15, 2020, it is ordered,

adjudged, and decreed that the appeal is abated and the cause is remanded to the

167th District Court of Travis County, Texas, for further proceedings in accordance with

this Court’s opinion entered this day.


                                         oOo